        Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF KANSAS

ADRIENNE JENSEN,                             )
                                             )
Plaintiff,                                   )
                                             )
v.                                           )       No. 20-cv-2422-JWL-TJJ
                                             )
UNITED STATES TENNIS                         )
ASSOCIATION (“USTA”), KANSAS                 )
CITY RACQUET CLUB,                           )
                                             )
Defendants.                                  )


                 PLAINTIFF’S RESPONSE TO SHOW CAUSE ORDER AND
                 MOTION FOR LEAVE TO FILE AMENDED COMPLAINT


        Comes now Plaintiff Adrienne Jensen, by counsel, and responds to the Court’s Order to

Show Cause. Further, and pursuant to Fed. R. Civ. P. 15(a)(2) and D. Kan. R. 15.1(a), Ms.

Jensen respectfully moves the Court for leave to file an Amended Complaint, and in support

thereof, states as follows:

                       I.     RESPONSE TO ORDER TO SHOW CAUSE

        On February 11, 2021, the Court issued a Notice and Order to Show Cause related to

Plaintiff’s case against Defendant Kansas City Racquet Club (“KCRC”). [ECF No. 35.] The

Order instructs Ms. Jensen to move for default judgment against KCRC or show cause as to why

this case should not be dismissed against KCRC for lack of prosecution. Ms. Jensen will not be

moving for an entry of default judgment, and so asserts that she has had good cause for her lack

of prosecution against this defendant.

        When Plaintiff filed her original Complaint against KCRC, she attempted to identify but

could not be certain of the correct owners of KCRC due to limited public information. Plaintiff



                                                 1
       Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 2 of 6




has served two different potential parties and then through discussion with counsel for these

respective parties concluded neither was the proper defendant in this case. To begin, Plaintiff

served the Gold’s Gym company, which is a name that KCRC operated under for a period of

time. At the time Plaintiff was attempting to serve Gold’s Gym, it was undergoing a corporate

bankruptcy, and Plaintiff had to serve multiple addresses before making contact with a

representative of the company. Based on conversations with the representative, it appears that

Gold’s Gym was not an owner of KCRC during the events at issue.

       Plaintiff also served Genesis Health Clubs, the current owner of the facility where the

KCRC formerly operated. Again, following conversations with the representative of Genesis

Health Clubs, it appears that Genesis was not an owner of KCRC during the events at issue.

       Through further research, Plaintiff identified R&D Fitness, Inc. as the potential owner of

KCRC during the events at issue. Plaintiff attempted several service addresses based upon the

filings in the Kansas Secretary of State portal. Ultimately, Plaintiff’s process server located a

different possible address and served the lawsuit. Plaintiff filed this return of service. See ECF

34. No one has filed a response to the suit on behalf of R&D Fitness, Inc. Nevertheless, based

upon the amount of time it took to identify and serve a representative of R&D Fitness, Inc. and

because Plaintiff intended to seek leave to file the below-requested Amended Complaint,

Plaintiff decided to not seek immediate default on R&D Fitness, Inc. Instead, Plaintiff planned,

with the Court’s leave, to file an Amended Complaint and then serve such filing on R&D

Fitness, Inc. It would seem to be a better use of the Court’s and the parties’ resources to serve

R&D Fitness, Inc. with the operative, Amended Complaint, rather than have R&D respond to a

potentially outdated complaint and also possibly raise issues regarding the timeliness of service

of the outdated complaint.



                                                  2
       Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 3 of 6




       Further, based upon Plaintiff’s research and conversations with representatives of Gold’s

Gym and Genesis Health Clubs following the filing of the original complaint, Plaintiff concluded

that it was necessary to identify the proper corporate defendant in the Amended Complaint to

avoid these unnecessary parties from having to enter their appearances and contest their

inclusion in the lawsuit. In the interest of avoiding unnecessary expense and litigation, Plaintiff

agreed with representatives of Gold’s Gym and Genesis Health Clubs that these parties would

not need to seek dismissal as Plaintiff would be amending such parties out of the original

complaint.

       Therefore, Plaintiff respectfully requests that the Court permit Plaintiff to serve the

Amended Complaint on R&D Fitness, Inc. Plaintiff seeks such permission from the Court in

order to avoid (1) avoid consuming the Court’s time with arguments regarding proper service,

(2) avoid R&D from responding to a possibly outdated Complaint, and (3) allow Plaintiff to

correctly identify the correct owner of KCRC during the events at issue and avoid requiring

Gold’s Gym or Genesis Health Club from having unnecessarily to enter this litigation.

                           II.     MOTION FOR LEAVE TO AMEND

       Statement of Amendment or Leave Sought. Ms. Jensen seeks leave to file an Amended

Complaint to address two separate issues. The first issue is described above; the proposed

Amended Complaint corrects the issue regarding corporate ownership of the KCRC and contains

the corresponding contact information for service purposes. The second issue relates to

Defendant United States Tennis Association and is described below.

       On October 30, 2020, the Court dismissed Ms. Jensen’s TVPRA count against USTA,

finding “plaintiff . . . failed to allege facts plausibly showing that defendant USTA knew or

recklessly disregarded the fact [that] Coach Haultain was abusing plaintiff[.]” [ECF No. 22 at



                                                  3
       Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 4 of 6




14.] Since the Court’s Order, Ms. Jensen has learned new facts to support her TVPRA claim

against the USTA, and the Amended Complaint seeks to revive it.

       The newly discovered facts described in Ms. Jensen’s proposed Amended Complaint

(which is attached hereto as Exhibit 1, with the exhibits to the Complaint also attached), will

show that the USTA knew “for many years” prior to 2012 that sexual abuse of athletes was a

problem and that USTA prioritized funding over the safety of its athletes.

       On December 7, 2012, F. Skip Gilbert, then-Managing Director of the USTA, sent a

letter to Scott Blackmun, CEO of the USOC wherein he admitted that the USTA interacted with

its members and coaches “on a daily basis” and had “access to them”. He complained that the

“USOC Board’s proposal to mandate ‘minimum’ SafeSport standards” was misguided and could

cause the USTA to lose recognition or performance funding. He went on to say that “the USTA

[had] been developing and enforcing [their] own policies for many years, long before the USOC

. . . contemplated the SafeSport program.” (This letter is attached hereto as Exhibit A to the

proposed Amended Complaint.)

       On December 11, 2012, Mr. Blackmun responded to Mr. Gilbert, stating: “Given the

seriousness of the issue and the horrifying incidents that have surfaced over the last two or three

years, I am finding it hard to fathom that you would equate the proposed policy with bullying

and harassment.” He went on to acknowledge the “very serious problem” of abuse in sport and

stated that “almost everybody has expressed strong support” of the USOC’s initiative. Both Mr.

Blackmun and his board chairman were “taken aback by the disagreeable tone of [USTA’s]

letter.” (Mr. Blackmun’s response to Mr. Gilbert is attached hereto as Exhibit B to the proposed

Amended Complaint.)




                                                 4
       Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 5 of 6




        On December 13, 2012, Mr. Gilbert replied, reiterating that, “[f]or many years” the

USTA had “been a leader in implementing robust policies and procedures to ensure” the growth

of its sport “while mitigating any risk of misconduct.” (This reply is attached hereto as Exhibit C

to the proposed Amended Complaint.)

        Amended Pleadings Standard. The proposed Amended Complaint directly addresses

the Court’s concerns related to notice for the TVPRA claim. Federal Rule 15(a)(2) permits

amended pleadings with the court’s leave, and instructs that leave should be freely given when

justice so requires.

        WHEREFORE Plaintiff respectfully seeks leave of the Court to file the attached

Amended Complaint, correcting the corporate ownership of KCRC and adding facts to revive her

TVPRA claim, showing USTA was on notice of the specific risk coaches like Rex Haultain

posed to young athletes like Ms. Jensen, and further showing that USTA was more concerned

about keeping their funding than keeping their athletes safe.

                                             Respectfully submitted,


                                             /s/ Chris Dove
                                             Christopher Dove      KS #21251
                                             DRZ LAW, LLC
                                             8700 State Line, Suite 305
                                             Leawood, KS 66206
                                             913-400-2033
                                             chris@drzlawfirm.com

                                             Jonathan Little (admitted pro hac vice)
                                             Annemarie C. Alonso (admitted pro hac vice)
                                             Saeed and Little, LLP
                                             133 W. Market St., #189
                                             Indianapolis, IN 46204
                                             317-721-9214
                                             jon@sllawfirm.com



                                                 5
       Case 2:20-cv-02422-JWL-TJJ Document 36 Filed 02/24/21 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I certify that on February 24, 2021, the foregoing was filed using the Court’s CM/ECF

system. Service will be made on all ECF-registered counsel of record by operation of the same.

                                            s/ Chris Dove




                                               6
